Citation Nr: 0012268	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  93-16 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for psychiatric 
disability.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for musculoskeletal 
disability.

4.  Entitlement to service connection for skin disability.

5.  Entitlement to service connection for peripheral 
neuropathy.

6.  Entitlement to service connection on an Agent Orange 
basis for stomach disability.

7.  Entitlement to service connection on an Agent Orange 
basis for vision disability.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1969 
to July 1971.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  
In May 1995, the Board determined that new and material 
evidence had been submitted to reopen the veteran's claim for 
service connection for psychiatric disability and remanded 
the case for further development.  While the case was in 
remand status, the veteran perfected his appeal with respect 
to the issues of entitlement to service connection for 
headaches, for musculoskeletal and skin disabilities, and for 
peripheral neuropathy.  The case was returned to the Board in 
February 2000.

The Board notes that the veteran, in a statement received in 
January 1998, raised the issues of entitlement to service 
connection for hearing loss, tinnitus and vertigo.  These 
matters are therefore referred to the RO for appropriate 
action.

The Board also notes that a June 1995 rating decision denied 
the veteran's claims for entitlement to service connection 
for sexual dysfunction and disability manifested by weight 
gain.  Following the receipt of a notice of disagreement, the 
veteran was issued a statement of the case with respect to 
these issues in November 1995.  The veteran was informed of 
the requirement that he submit a substantive appeal if he 
desired appellate review with respect to these issues.  
Thereafter, neither the veteran nor his representative has 
presented further argument with respect to these issues.  
Accordingly, the Board concludes that the veteran is not 
currently seeking appellate review of the issues of 
entitlement to service connection for sexual dysfunction and 
disability manifested by weight gain.


REMAND

The Board notes that the veteran has raised the issues of 
whether new and material evidence has been submitted to 
reopen his claims for direct service connection for stomach 
and vision disabilities.

The Board also notes that the veteran, in July 1995, 
expressed disagreement with a June 1995 rating decision which 
denied his claims for service connection on an Agent Orange 
basis for stomach and vision disabilities.  There is no 
indication that the veteran has been provided a Statement of 
the Case with respect to those issues.  Therefore, those 
issues must be remanded for further development by the RO.  
See Manlincon v. West, 12 Vet. App. 238 (1999).

The Board lastly notes that the veteran, in a VA Form 9 
received in April 1999, indicated that he desired a hearing 
before a traveling member of the Board at the RO.  In April 
2000, the veteran confirmed that he desired such a hearing.  
The record discloses that the veteran has not been afforded 
the requested hearing.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should issue a statement 
of the case to the veteran and his 
representative addressing the issues 
of entitlement to service connection 
on an Agent Orange basis for stomach 
and vision disabilities.  The 
veteran and his representative 
should be clearly advised of the 
need to file a timely substantive 
appeal with respect to the June 1995 
rating decision.  If the veteran 
thereafter submits a timely 
substantive appeal with respect to 
these issues, the RO should 
undertake any other indicated 
development.

2.  Thereafter, the veteran should 
be scheduled for a Board hearing at 
the RO.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the originating agencies to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


